DETAILED ACTION
Response to Amendment
Applicant's submission filed on July 28, 2021 has been reviewed by the examiner and entered of record in the file. Accordingly, claim 10 has been amended, and claims 29-46 are newly added. Claims 10 and 27-46 are pending in the application.

Previous Claim Rejections - 35 USC § 103
2.	Claims 10 and 27-36 were previously rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Abrahamsson, U.S. 2006/0199797 A1, in view of Pellicciari, U.S. 2008/0182832 A1.
	Upon further consideration of the amendment to claim 10 in which the ASBTIs to be administered are limited to maralixibat and volixibat, Applicant’s arguments are persuasive and the previous obviousness rejection of claims 10 and 27-36 is withdrawn.
	
Previous Double Patenting Rejections
3.	Claims 10 and 27-38 were previously rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 7, 10, 11, 13 and 14 of U.S. Patent No. 10,188,646 B2. 
4.	Claim 10 was previously rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,251,880 B2. 
	Applicant’s submission of the terminal disclaimer on July 28, 2021, disclaiming the terminal portion of any patent granted on this application which would extend  U.S. Pat. 10,251,880 and U.S. Pat. 10,288,646, has been reviewed and is accepted.  The terminal disclaimer has been recorded.
	In view of the submission of said disclaimer, the prior nonstatutory double patenting rejections of claims 10 and 27-38 are withdrawn.

5.	Claim 10 was previously rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,555,950 B2. 
	
REASONS FOR ALLOWANCE
6.	Claims 10 and 27-46 are allowable over the available art of record, as newly renumbered claims 1-21. The following is an examiner’s statement of reasons for allowance:
	This invention relates to a novel method of increasing the concentration of bile acid salts in the distal gastrointestinal tract of an individual in need thereof, comprising administering an ASBTI compound selected from maralixibat and volixibat. 
	After a thorough search, the closest of prior art, to Abrahamsson et al. was found to teach a similar method of delivering IBAT inhibitors locally to the distal gastrointestinal tract to treat functional constipation, however Abrahamsson et al fail to teach, suggest or render obvious the administration of the instantly recited ASBTI compounds.
	Any comments considered necessary by applicant must be submitted no later
than the payment of the issue fee and, to avoid processing delays, should preferably

Statement of Reasons for Allowance.”

Telephone Inquiry 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janet L. Coppins/
Patent Examiner, Art Unit 1628

/CRAIG D RICCI/Primary Examiner, Art Unit 1611